11/01/2022


                                       DA 21-0348
                                                                                   Case Number: DA 21-0348


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      2022 MT 222N



ROBERT STINCHFIELD,

              Plaintiff, Appellant,
              and Cross-Appellee,

         v.

CITY OF SIDNEY,

              Defendant, Appellee,
              and Cross-Appellant.



APPEAL FROM:           District Court of the Seventh Judicial District,
                       In and For the County of Richland, Cause No. DV-20-11
                       Honorable Kaydee Snipes Ruiz, Presiding Judge


COUNSEL OF RECORD:

               For Appellant:

                       William A. D’Alton, D’Alton Law Firm, P.C., Billings, Montana

               For Appellee:

                       Gerry P. Fagan, Afton E. Ball, Moulton Bellingham PC, Billings,
                       Montana



                                                Submitted on Briefs: September 21, 2022

                                                           Decided: November 1, 2022

Filed:
                                Vir--
                       __________________________________________
                                        Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    Robert Stinchfield (Stinchfield) appeals from two Seventh Judicial District Court

decisions denying his motions for partial summary judgment and judgment as a matter of

law in his wrongful discharge from employment action. We affirm.

¶3    Following ongoing concerns regarding unsafe behavior, the chief of the Sidney

Police Department (the Department) recommended Stinchfield’s termination from the

Department.    The mayor of Sidney accepted the recommendation and terminated

Stinchfield from his position as an officer on November 5, 2018. Stinchfield brought a suit

for wrongful discharge against the City of Sidney (the City). On motion for summary

judgment, and again on motion for judgment as a matter of law, Stinchfield argued that the

City had not followed its own personnel policies when it terminated Stinchfield, in

violation of § 39-2-904(1)(c), MCA. The City also filed its own motion for summary

judgment. The District Court denied the motions and, following a four-day trial, the jury

found in favor of the City. Stinchfield appeals the denial of his motions for summary

judgment and judgment as a matter of law, while the City cross-appeals the denial of its

motion for summary judgment.


                                            2
¶4     This Court reviews a district court’s decision on motions for summary judgment or

judgment as a matter of law de novo for correctness. Johnson v. Costco Wholesale, 2007

MT 43, ¶ 18, 336 Mont. 105, 152 P.3d 727; Krajacich v. Great Falls Clinic, LLP, 2012

MT 82, ¶ 13, 364 Mont. 455, 276 P.3d 922. Summary judgment is only appropriate where

there are no genuine issues of material fact and the moving party is entitled to judgment as

a matter of law. Krajacich, ¶ 13; M. R. Civ. P. 56(c)(3). Judgment as a matter of law is

properly granted only when there is a complete absence of any evidence which would

justify submitting an issue to a jury and all such evidence and any legitimate inferences

that might be drawn from the evidence must be considered in the light most favorable to

the party opposing the motion. Johnson, ¶ 11; M. R. Civ. P. 50(a)(1).

¶5     A discharge is wrongful if the “employer materially violated an express provision

of its own written personnel policy prior to the discharge, and the violation deprived the

employee of a fair and reasonable opportunity to remain in a position of employment with

the employer.” Section 39-2-904(1)(c), MCA. Stinchfield argues that the City violated

Policy 2.14 of the City of Sidney Employee Policy Manual (Policy Manual), which requires

a supervisor to contemporaneously notify an employee and conduct an investigation into

alleged policy violations upon learning of them.1 However, the “Exemptions” section of

the Policy manual states:

              The disciplinary procedures outlined in this manual do not apply to
       the police department. In addition, certain police personnel polic[i]es or
       policies related to safety sensitive functions may differ from this manual.

1
  Trial testimony indicated that Stinchfield’s supervisors had repeatedly verbally informed
Stinchfield of his deficiencies and had considered at length how to address these shortcomings,
eventually putting him in remedial placements in hopes of improving his skills.
                                              3
       The City of Sidney recognizes that sworn members of the Police Department
       are governed by a set of rules, regulations, polic[i]es, procedures, directives,
       and disciplinary guidelines, some of which may be statutorily provided for.
       Therefore, it is intended that the polic[i]es contained in this manual shall act
       in conjunction with those Department rules, regulations, policies,
       procedures, directives and disciplinary guidelines as established and shall
       apply to any areas of employment by the City of Sidney, not specifically
       covered by Department rules, regulations, policies, procedures, directives,
       and disciplinary guidelines.
              All such personnel should contact their supervisor for copies [of] the
       applicable personnel and disciplinary policies.

(Emphasis added.)

¶6     The procedures outlined in Policy 2.14—which commences with the statement that

“City employees are subject to disciplinary action”—are clearly “disciplinary” in nature,

and therefore subject to the Policy Manual’s language exempting police department

personnel. (Emphasis added.) Thus, the exemption section clearly indicates that Policy

2.14 is not applicable to City police officers such as Stinchfield.

¶7     Stinchfield’s primary contention is that the mayor, by attaching Policy 2.16, titled

Employee Grievance, of the Policy manual to Stinchfield’s termination letter, conceded

that the Policy Manual applies to police officers like Stinchfield. However, even if the act

of attaching a grievance policy to a termination letter could somehow preclude the effect

of the plain language of the Policy Manual’s exemption section for purposes of

§ 39-2-904(1)(c), MCA, the mayor’s act was not, in any event, inconsistent with the

language clearly stating that only “disciplinary procedures,” not grievance policies, are

exempted.

¶8     The remainder of Stinchfield’s legal arguments are difficult to discern. He quotes

numerous pages from the trial transcript and disputes various items of testimony by City

                                              4
witnesses regarding whether the Department had or applied disciplinary or termination

procedures of its own, and whether the Department in fact “investigat[ed]” (rather than

merely “evaluat[ed]” or remediated) Stinchfield’s alleged performance deficiencies.

However, police officers such as Stinchfield are clearly exempted from applicability of

Policy 2.14 and Stinchfield himself asserts that there was no other termination policy

promulgated by either the City or the Department that was applicable to him. Contrary to

Stinchfield’s argument, the Department’s alleged lack of its own termination policy did not

override the plain meaning of the opening sentence of the Policy Manual’s Exemption

Section.2 Stinchfield fails to point to an applicable personnel policy and therefore cannot

show that the undisputed facts or evidence demonstrate that the City violated its own

policies under § 39-2-904(1)(c), MCA.           The District Court did not err in denying

Stinchfield’s motions for summary judgment and judgment as a matter of law.

¶9     Because the District Court did not err in denying Stinchfield’s motions and we

therefore uphold the jury verdict in favor of the City, we need not reach the issue raised by

the City’s cross-appeal regarding whether the District Court erred in denying the City’s

motion for summary judgment.


2
  In his Reply Brief, Stinchfield asserts that Department policies do not afford sufficient
pre-termination due process to officers such as Stinchfield. A reply brief must be confined to new
matter raised in the brief of the appellee. M. R. App. P. 12(3). The City does not make due-process
arguments in its Response Brief and, moreover, Stinchfield did not raise a constitutional due
process claim in his Opening Brief, nor does he show on appeal where this argument was preserved
below.
        Also in his Reply Brief, Stinchfield brings up allegations of poor conduct and performance
by his then-supervisors at the Department. He fails to show how such allegations are relevant to
the question of whether he demonstrated an absence of disputed fact material to, or evidence
justifying submission to a jury regarding, the question of whether the City had violated an express
provision of its policy pursuant to § 39-2-904(1)(c), MCA.
                                                5
¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶11    Affirmed.


                                                 /S/ MIKE McGRATH


We Concur:

/S/ LAURIE McKINNON
/S/ INGRID GUSTAFSON
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR




                                             6